—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered May 18, 1992, convicting him of *686murder in the second degree and arson in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress, inter alia, certain statements he made to the police.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s statements to the police, assessed in light of the surrounding circumstances (see, People v Woods, 141 AD2d 588), were voluntarily made and therefore were properly admitted. In addition, the defendant’s general objection to the introduction of a photograph of the victim’s burnt body was insufficient to preserve this issue for appellate review (see, CPL 470.05 [2]; People v Tevaha, 84 NY2d 879). In any event, the admission into evidence of the photograph did not constitute error. The photograph was relevant to prove several material issues and was not admitted for the sole purpose of arousing the emotions of the jury or prejudicing the defendant (see, People v Wood, 79 NY2d 958). The fact that the photograph corroborated other evidence produced at trial did not render it inadmissible (see, People v Stevens, 76 NY2d 833).
Finally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83). Lawrence, J. P., Santucci, Friedmann and Florio, JJ., concur.